Citation Nr: 0307159	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  95-18 434	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed disorder 
of the right leg.  

2.  Entitlement to service connection for a claimed disorder 
of the left leg.  

3.  Entitlement to service connection for claimed chronic 
fatigue syndrome.

4.  Entitlement to an increased initial evaluation for the 
service-connected migraine headaches, currently evaluated as 
30 percent disabling.

5.  Entitlement to an increased initial evaluation for the 
service-connected residuals of bladder surgery, currently 
evaluated as 40 percent disabling.

6.  Entitlement to an increased initial evaluation for the 
service-connected endometriosis, with residuals of 
hysterectomy treatment (previously characterized as pelvic 
inflammatory disease (PID)).

(The issue of service connection for claimed fibromyalgia 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision.  The case was 
next remanded in June 1998.  Service connection for 
fibromyalgia was subsequently denied in an April 1999 rating 
decision.





In November 1995, the veteran had a local hearing at the RO.  
In October 1997, she had another hearing at the RO-but this 
time before a Member of the Board.  Members of the Board are 
now called Veterans Law Judges (VLJs).  More recently, an 
informal hearing conference also was conducted at the RO.  
And although the veteran previously had requested additional 
hearings on additional issues, a letter clarifying her 
hearing desires was sent to her by VA in January 2003.  
She returned that hearing election form, wherein she withdrew 
her right to any type of additional hearing.  Thus, no 
further action concerning this is necessary.

The veteran's claims for service connection for low back pain 
and for an acquired psychiatric condition, inclusive of PTSD, 
were subjects of the Board's June 1998 remand, but later were 
granted in an October 2001 Decision Review Officer's (DRO's) 
decision.  As there is no indication of record that the 
veteran disagreed with the initial evaluations assigned to 
those disabilities, these issues are no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  See, too, 38 U.S.C.A. § 7107 (West Supp. 2002) and 
38 C.F.R. § 20.200 (2002) concerning the requirements for 
perfecting an appeal to the Board on these additional issues.

The Board is undertaking additional development on the issue 
of entitlement to service connection for claimed fibromyalgia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing that issue.




FINDINGS OF FACT

1.  At her October 1997 hearing, prior to the promulgation of 
a decision in this appeal, the Board received notification 
from the veteran that she was withdrawing her claim for a 
right leg disorder.

2.  Also at her October 1997 hearing, prior to the 
promulgation of a decision in this appeal, the Board received 
notification from the veteran that she was withdrawing her 
claim for a left leg disorder, too.

3.  In a more recent January 2000 communication, prior to the 
promulgation of a decision in this appeal, the Board received 
notification from the veteran that she was withdrawing her 
claim for chronic fatigue syndrome as well.

4.  All identified relevant evidence necessary for an 
equitable disposition of the claims for increased evaluations 
in the service-connected migraine headaches, residuals of 
bladder surgery, and endometriosis, to include the residuals 
of hysterectomy treatment (previously characterized as pelvic 
inflammatory disease (PID), has been obtained.

5.  The veteran's service-connected migraine headache 
disability is manifested primarily by more than 3 prostrating 
migraine headache attacks monthly which are incapacitating in 
nature.  

6.  The veteran's service-connected residuals of bladder 
surgery are manifested primarily by a frequency of urination 
that occurs every 15 to 20 minutes during the day, and up to 
4 times per night; the evidence does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the service-connected condition so as 
to render impractical the application of the regular 
schedular standards.  



7.  The veteran's service-connected endometriosis, with 
residuals of hysterectomy treatment (previously characterized 
as pelvic inflammatory disease (PID)), is manifested 
primarily by the veteran's current status-post total 
hysterectomy; the evidence does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the service-connected condition so as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn her Substantive Appeal for a 
right leg condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).

2.  The veteran has withdrawn her Substantive Appeal for a 
left leg condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).

3.  The veteran has withdrawn her Substantive Appeal for 
chronic fatigue syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).

4.  The criteria have been met for a 50 percent initial 
rating, but not higher, for the service-connected migraine 
headache condition.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5104, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.20, 4.124a including Diagnostic Code 8100 
(2002).

5.  The criteria have not been met for a rating higher than 
40 percent for the service-connected residuals of the bladder 
surgery-either on a schedular or extra-schedular basis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.115a, 4.115b, Diagnostic Codes 7512-7516 (2002).

6.  The criteria for a 100 percent schedular rating for the 
service-connected endometriosis with residuals of 
hysterectomy treatment (previously characterized as pelvic 
inflammatory disease (PID)) are met for 6 months, but not 
more, from the date of the June 1999 procedure.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.116, including 
Diagnostic Codes 7614, 7617 (1994); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.116 including Diagnostic Codes 7617, 7629 
(2002); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Leg, Left Leg, and Chronic Fatigue Syndrome

According to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).

During her October 1997 hearing, the veteran withdrew her 
appeals concerning the claims for service connection for 
right and left leg disorders.  She also more recently, in 
January 2000, withdrew her appeal concerning the claim for 
service connection for chronic fatigue syndrome.  So these 
issues are no longer under the Board's jurisdiction and, 
therefore, are dismissed.




II.  VCAA

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  The VCAA and the implementing regulations 
pertinent to the issues on appeal are liberalizing and 
therefore applicable.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim-but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board finds that VA's duties pursuant to VCAA, where 
triggered, have been fulfilled.  First, VA shall notify the 
veteran of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103.  



In each instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information, and also of which evidence the veteran 
was to submit, and which evidence VA would attempt to obtain 
on her behalf.  

The record shows that the veteran was notified of each of the 
RO's rating decisions and received statements of the case and 
supplemental statements of the case.  When considered 
together, those documents apprised her of the type of 
evidence needed to substantiate her allegations-and prevail, 
and of the governing laws and regulations.  The RO also 
informed her that if she disagreed with the RO's 
consideration of the evidence, or reasons provided, that she 
was to write and tell them why.  The RO thus informed the 
veteran that she was to submit any additional evidence.  She 
was also notified of what evidence was needed to support her 
claims by way of the Board's June 1998 Remand.

In July 2001, the RO sent a VCAA letter to the veteran.  The 
RO noted that the veteran was to provide VA with additional 
evidence or should call.  The RO also notified the veteran of 
what the evidence must show, what she needed to still submit, 
and what VA would obtain for her-if she provided the basic 
information necessary to conduct a search.  That letter also 
informed the veteran what she could do to help with her 
claim, and when and where to send the information and 
evidence.  

After a review of the record in its entirety, it is clear to 
the Board that VA has met the duty to notify in this case.  
Because no additional evidence has been identified by the 
veteran as being available, but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran of what hypothetical evidence would be 
secured by VA and what evidence would be secured by her 
is harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, private records, scheduled VA examinations and 
obtained additional VA records concerning her claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).   

In this case, the Board finds that VA has done everything 
possible to assist the veteran.  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that she is not prejudiced by this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


III.  Migraine headaches.

A.  Factual Background

Service connection for migraine headaches was established in 
a December 1993 rating decision.  The RO noted that the 
veteran's service medical records established that she 
experienced migraine headaches sufficient to warrant a 10 
percent evaluation, but that the evidence did not show that 
she had migraines to the extent that she was confined to her 
bed for several days, so that a 30 percent evaluation would 
be warranted.  The veteran disagreed with that initial 
evaluation, instituting the present appeal.  

A February 1993 gynecological report shows that the veteran 
also was manifesting migraine headaches, twice per month, 
that were productive of nausea and visual disturbances.  

A January 1994 VA clinical note shows that the veteran was 
diagnosed with migraine headaches, which she reported were 
daily over the past week.  VA records, dated May 1994, show 
that the veteran's head CT was negative.  

A January 1995 Neurological consultation report reveals that 
the veteran had both daily tension headaches, and also 
migraine headaches.  She reported that the frequency of her 
headaches had increased in severity from once a month to 
three per month, with throbbing, photophobia, phonophobia, 
and nausea.  

A VA neurological examination is dated January 1996.  That 
report shows that the veteran reported having incapacitating 
headaches 2 to 3 times per month.  She reported that light, 
noise, and smells bothered her when she was experiencing a 
headache.  She described the headaches as starting with the 
feeling of a sharp spear behind her left eye, radiating 
towards the left ear.  At her March 1996 hearing at the RO, 
the veteran testified that she had two to three migraine 
headaches every month, such that she had to miss work.  The 
veteran was also treated by a private physician in 1996 for 
her migraine headache disability.  

At her October 1997 hearing, the veteran testified that she 
still had 3 migraine headaches a month.  

A March 1998 clinic note shows that the veteran was treated 
for migraine headaches by injection, usually about 3 per 
month.  Another clinic entry, in September 1998, shows that 
she again reported 3 migraines per month.  

A September 1998 VA neurology note reveals that the veteran 
was seen with complaints of another type of headache, and 
that she had a history of migraines 3 times per month, and 
tension headaches 2 to 3 times per week.  

A January 1999 VA examination shows that the veteran reported 
3 migraines per month.  

Clinic notes dated September 2000 reveal that she was unable 
to drive, open her eyes, or hold up her head, due to the 
migraine headaches.  A lay statement of record is offered to 
show that the veteran could not drive due to her headaches, 
and that she often required a ride home.  

An August 2001 VA examination reveals that the veteran was 
being treated for migraines that occurred 4 to 5 times per 
month.  The veteran manifested light sensitivity and nausea 
at this time.  It took about 12 hours for the pain to 
subside.  

At her September 2001 informal hearing conference at the RO, 
the veteran described her migraines as occurring 3 times a 
month with nausea and severe pain requiring bed rest.  

B.  Analysis

The veteran contends, in essence, that her service-connected 
migraine headache disability is more severe than currently 
evaluated.  She initially disagreed with the RO's initial 
rating in her January 1995 notice of disagreement (NOD).  
Because this claim is one for an increased evaluation in the 
rating assigned, it remains at issue in the instant appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefit is 
awarded, unless, for example, the veteran indicates that she 
is satisfied with a lesser rating).  

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155, 
and utilize separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. Part 4.

The regulations require that, in evaluating a given 
disability, it must be viewed in relation to its whole 
recorded history.  The Board attempts to determine the extent 
to which the veteran's disability adversely affects her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.

A 10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is warranted for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The October 2001 DRO's decision noted that the veteran's 
claim stemmed from an initial rating, and found that a 30 
percent evaluation, under Diagnostic Code 8100, was warranted 
effective from January 4, 1995.  The RO determined that the 
neurology report of that date was the first available 
evidence of an increase in migraine severity.  While the 
Board agrees that the report confirms the veteran's service-
connected migraine headache disability had increased in 
severity as of that date, the Board also finds that this 
evidence indicates the veteran was experiencing about 3 
incapacitating migraines per month.  And when this evidence 
is considered along with the other evidence of record, the 
veteran's service-connected migraine headache disability is 
more commensurate with a 50 percent rating because she 
has very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  See 
38 C.F.R. § 4.7 indicating the higher rating is assigned if 
the disability picture, as a whole, more closely approximates 
the criteria for that rating.

As was noted in the October 2001 decision, the rating is an 
initial one, so the issue of entitlement to a "staged" 
rating also must be considered.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  The Board finds in this regard 
that the veteran's service-connected headache disability is 
shown by the evidence to have warranted the assignment of a 
50 percent rating during the entire course of her appeal.  
But a "staged" rating is not warranted because this 
represents the maximum level of impairment that she has had 
from this condition at any time since filing her claim.

Specifically, a January 1994 VA clinical note shows that the 
veteran was diagnosed with migraine headaches that occurred 
daily during that week.  Additionally, a February 1993 
gynecological report shows that the veteran also was 
manifesting migraine headaches, twice per month, that were 
productive of nausea and visual disturbances.  Her disability 
picture therefore warrants a 50 percent evaluation for the 
entire course of her appeal.  

However, the Board also finds that a rating higher than 50 
percent is not warranted in this case.  Although the Schedule 
provides that an extraschedular evaluation will be assigned 
in cases where the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for her service-
connected disability, 38 C.F.R. § 3.321(b)(1), the Board 
notes that the RO found no factors that would warrant 
referral, and the Board agrees.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The 
governing norm in these types of very special cases is a 
finding that the disability at issue has required frequent 
periods of hospitalization or caused marked interference with 
employment (meaning beyond that contemplated by the rating 
currently assigned).  The facts of this case do not present 
such an exception.

In conclusion, an initial 50 percent, but no greater, 
evaluation for the veteran's migraine headache disability is 
established. 




IV.  Residuals of bladder surgery,
currently evaluated as 40 percent disabling

A.  Factual Background

Service connection for residuals of the veteran bladder 
surgery was initially established in the December 1993 rating 
decision.  The RO noted that the veteran's service medical 
records reflect a history of surgery for symptoms of urinary 
frequency and infections.  (The Board notes that there is an 
apparent typo in one section of the RO's decision, but finds 
that it does not impact the veteran's claim.   The RO found, 
in its analysis section of the opinion, that the veteran 
reported such symptoms so as to support a 20 percent 
evaluation, which was effective from May 13, 1992.  The Board 
notes that the "decision" section of the rating instead 
reflects that a 10 percent rating was assigned.  The RO's 
codesheet, as well as subsequent documentation, again 
confirms that the 20 percent rating was assigned.  Thus, the 
Board determines that no further action is warranted on this 
question).  

The veteran initially disagreed with the RO's initial rating 
of her service-connected residuals of bladder surgery in her 
January 1995 NOD.  Because this claim is one for an increased 
evaluation in the rating assigned, it remains at issue in the 
instant appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits is awarded).  

The veteran's rating was subsequently increased to 40 percent 
under Diagnostic Codes 7516-7512, effective May 13, 1992, in 
an April 1999 rating action.   

A March 1993 consultation examination report shows that the 
veteran had a longstanding history of urinary frequency.  
During the day she had to urinate every 15 to 20 minutes.  
She also had to get up 4 to 5 times per night for nocturia.  
She did not have dysuria, and she did not lose urine with 
coughing or sneezing.  She had surgery for weakness of the 
detrusor muscle.  A urological consult was recommended.  

An April 1994 VA report of special studies shows that the 
veteran's intravenous pyelogram (IVP) and excretion cystogram 
were normal.  

In a June 1994 consultation report, the veteran was assessed 
with frequency of urination.  At her March 1996 hearing at 
the RO, the veteran testified that she had to go to the 
bathroom every 15 to 20 minutes during the day, and several 
times during the night, interrupting her sleep.  

The claim was remanded so that a current VA genitourinary 
examination could be performed.  The January 1999 report of a 
VA genitourinary examination shows that the veteran 
manifested an increase in frequency of urination since 1988.  
She was diagnosed with detrusor muscle instability, and 
underwent 2 corrective operations, without relief.  Effective 
medication therapy was also reportedly not tolerable.  The 
veteran reported that she had the urge to go to the bathroom 
every 15 to 20 minutes, and if she did not go within a 10 
minute timeframe, she became lightheaded and nauseated.  If 
she waited any longer than that, she reported pain in the 
suprapubic area.  The veteran reported wearing panyliners 
daily in the event that she had to wait more than 30 minutes 
to use the bathroom.  She denied recurrent urinary tract 
infections, renal stones, or bladder stones.  She denied any 
kidney infections or hospitalizations, other than for her 
previous surgeries.  She did not have any malignancy.  The 
diagnosis was detrusor muscle instability.  

The Board notes that the ratings for the genitourinary 
system, and for the applicable diagnostic codes relevant to 
the instant appeal, were changed in 1994, during the 
veteran's claim.  See 59 Fed. Reg. 2527 (Jan. 18, 1994); 59 
Fed. Reg. 14567 (Mar. 29, 1994); 59 Fed. Reg. 46339 (Sept. 8, 
1994) (effective Feb. 17, 1994).  Therefore, adjudication of 
the claim for an increased rating must now include 
consideration of both the old and new criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  See, too, Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).  This rule of adjudication 
requires that the criteria most favorable to the veteran's 
claim be used.  Id.

Under the old rating criteria, Diagnostic Code 7512 
contemplated ratings for chronic cystitis.  A 10 percent 
evaluation was assigned for moderate chronic cystitis with 
pyuria and diurnal and nocturnal frequency.  A 20 percent 
evaluation contemplated moderately severe cystitis with 
diurnal and nocturnal frequency with pain and tenesmus.  A 40 
percent evaluation required severe cystitis with urination at 
intervals of one hour or less, contracted bladder.  38 C.F.R. 
§ 4.115.  

Voiding dysfunction is now rated on the basis of urine 
leakage, frequency, or obstructed voiding.  Where the 
diagnostic codes refer to specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.  After a review of the 
record in its entirety, the Board finds that the veteran's 
predominant area of dysfunction is the frequency with which 
she requires the bathroom.  

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  38 C.F.R. § 4.115a.  

After a review of both sets of regulations and the entire 
record, the Board finds that, because the veteran's 
predominant disability picture is manifested by urination at 
intervals of one hour or less, neither set of criteria 
(new/old) is more favorable to her.  The reasons are 
discussed below.

The evidence shows that the veteran's daytime voiding 
interval is less than one hour.  Specifically, she testified 
at her local hearing that she had to use the bathroom every 
15 to 20 minutes.  

The Board notes that at that March 1996 hearing, which lasted 
from 10:50 AM to 11:25AM, the veteran required a break to use 
the restroom.  The multiple medical reports also show that 
the veteran required the use of the bathroom at least once an 
hour.  

However, the Board must also point out that a 40 percent 
rating is the highest rating assigned for an evaluation under 
the criteria that contemplates urinary frequency.  

The evidence does not show that the veteran has any 
obstructed voiding, urinary tract infections, or that she has 
urine leakage such that would require the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day, so that a 60 percent evaluation 
could be assigned under those criteria.  

Additionally, the January 1999 VA examination report shows 
that there was no evidence of recurrent urinary tract 
infections, renal stones, or bladder stones, any kidney 
infections or hospitalizations, other than for her previous 
surgeries.  The veteran did not have any malignancy.  

In addition, the Board notes that although the veteran 
reported that it was inconvenient to have to use the first 
floor bathroom while she was employed as a secretary on the 
second floor, there is no evidence that this disability is 
not appropriately rated under the schedular criteria.  

Although the Schedule provides that an extraschedular 
evaluation will be assigned in cases where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected disability, 
38 C.F.R. § 3.321(b)(1), the Board notes that the RO found no 
factors that would warrant referral, and the Board agrees.  
See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).  

In conclusion, an initial rating greater than 40 percent is 
not warranted for the veteran's residuals of bladder surgery 
disability. 


V.  Initial rating greater than 50 percent for an 
endometriosis disability, to include the post-operative 
residuals of a total hysterectomy and bilateral salpingo-
oophorectomy treatment for the endometriosis disability
(previously evaluated as PID).

A.  Factual Background

The Board notes that the history of the veteran's medical 
condition on this issue is somewhat complex.  Initially, 
service connection for a disability characterized as pelvic 
inflammatory disease (PID), and manifested by the veteran's 
symptoms of severe pelvic pain, described as severe cramping 
and also knifelike; irregular and excessively long cycles 
with the passage of clots and heavy menstrual bleeding; and 
back pain and pre-menstrual diarrhea, was evaluated as zero 
percent disabling by the RO under Diagnostic Code 7699-7615. 

Historically, the veteran submitted her NOD to the initial 
rating assigned to her service-connected PID disability in 
January 1995.  The RO noted that the veteran reported pain, 
and had abnormal laboratory findings, as well as a finding of 
PID.  Gynecological records show that she also complained of 
severe pain and other symptoms associated with her menses.  
She was first diagnostically evaluated, however, in 1996, 
when laparoscopy and biopsy records show that she was 
diagnosed with, in pertinent part, endometriosis.  A 
subsequent VA examination clarified that the veteran did not 
have PID, never had PID, but that her symptoms, which began 
in service, were due to this subsequently diagnosed 
endometriosis, and that the veteran's hysterectomy treatment 
was secondary to this process.  Thus, the RO re-characterized 
the issue, due to the change in diagnosis, see 38 C.F.R. 
§ 4.13, and assigned a 50 percent evaluation for a disability 
that was recharacterized as an endometriosis disability, to 
include the post-operative residuals of a total hysterectomy 
and bilateral salpingo-oophorectomy treatment resulting from 
endometriosis (previously evaluated as PID).    

The RO evaluated this condition under Diagnostic Code 7617, 
which contemplates ratings for complete removal of the uterus 
and both ovaries.  A 50 percent evaluation was assigned from 
May 13, 1992; a 100 percent evaluation was assigned from June 
16, 1999; and a 50 percent evaluation was again assigned 
effective October 1, 1999.  

Because the claim is one for an increased evaluation in the 
rating assigned (previously characterized as PID), it remains 
at issue in the instant appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993) (a claim remains in controversy where less than the 
maximum available benefits is awarded).  Thus, the Board is 
charged with reviewing the evaluation assigned for the now 
diagnosed endometriosis, from the initial date of claim 
forward.  Fenderson, supra.  

Private gynecological records dated in 1994 and 1995 reveal 
that the private examiners suspected endometriosis.  They 
also reflect that the veteran reported severe pain, had 
frequent menses with heavy bleeding, and that she passed 
blood clots.  

In February 1996, additional records reveal that the veteran 
was diagnosed with endometriosis, by diagnostic hysteroscopy 
and laparoscopy.   

A December 1998 VA examination report shows that the veteran 
had chronic pelvic pain and nearly continuous bleeding.  The 
examiner performed a physical examination, and diagnosed:  
(1) chronic endometriosis, (2) threatened cervical prolapse, 
and (3) retroverted retroflexed uterus.  

A VA discharge report dated June 1999 reveals that the 
veteran had a laparoscopic assisted vaginal hysterectomy and 
bilateral salpingo-oophorectomy.  Those records show that the 
veteran was to be on lifetime hormone replacement after the 
procedure.  

In the Board's view, the July 1999 VA examination report 
clarifies the veteran's medical condition with respect to her 
varying diagnoses and treatments.  

The VA examiner performed a records review of the veteran's 
claims folders, obtained a thorough oral history, objectively 
examined the veteran, and reconciled the confusion in the 
medical records.

That examiner noted that the veteran developed another pelvic 
disorder while on active service that was discovered on 
routine pelvic examination.  She was treated with 
antibiotics.  The examiner clarified that the veteran's 
service medical records did not reflect an episode of pelvic 
inflammatory disease, nor were her symptoms consistent with a 
history of PID.  

The examiner then explained that the veteran had symptoms and 
signs of endometriosis that occurred while in service.  The 
examiner also noted that the veteran never had any work-up in 
service, other than routine pelvic examinations, and cryo-
surgery for an abnormal PAP smear.  

The veteran was subsequently diagnosed with endometriosis in 
1996.  The examiner noted that she was treated for her 
endometriosis disability with medication without success, and 
that she was eventually treated with a total vaginal 
hysterectomy in June 1999.  

The examiner concluded that the veteran should be service-
connected for endometriosis instead of PID.  

VA outpatient treatment notes show that the veteran was seen 
by the gynecological clinic in May 2000, August 2000, and 
April 2001.  In May 2000, she reported with right lower 
quadrant pain, however, the examiner referred the veteran to 
gastrointestinal (GI), as it was determined that her pain was 
not likely gynecological in nature.  In August 2000, the 
record reflects that the veteran voluntarily stopped taking 
medication prescribed for her condition, and that the 
examiner switched her to another medication.  In April 2001, 
it was noted that the veteran was surgically menopausal, and 
that she was to return in one year for medication, or on an 
as needed basis.  There was no further indication of her 
right lower quadrant pain.  


B.  Analysis

The RO evaluated this condition under Diagnostic Code 7617, 
which contemplates ratings for complete removal of the uterus 
and both ovaries.  A 50 percent evaluation was assigned from 
May 13, 1992; a 100 percent evaluation was assigned from June 
16, 1999; and a 50 percent evaluation was again assigned 
effective October 1, 1999.  

First, the Board determines that the veteran's endometriosis 
disability would normally be evaluated under Diagnostic Code 
7629, prior to the date of her hysterectomy treatment.  See 
38 C.F.R. § 4.27; Butts v. Brown, 5 Vet. App. 532, 539 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, however, it should be pointed out that the schedular 
criteria by which gynecological disorders were rated changed 
during the pendency of the veteran's claim.  Prior to May 22, 
1995, there was no Diagnostic Code 7629.  Compare 38 C.F.R. § 
4.116 (1994) with 38 C.F.R. § 4.116, Code 7629 (60 Fed Reg 
19851-19856 (1995)). 

However, Diagnostic Codes 7614 and 7615 evaluated the 
veteran's salpingitis and oophoritis conditions, 
respectively.  The Board notes that although the veteran's 
service-connected condition was not re-characterized until 
recently, as the recent VA examiner found, there was an 
apparent error in the diagnostic code initially applied to 
the veteran's original condition.  As such, the Board finds 
that the veteran's endometriosis condition would have 
initially been rated by analogy to the criteria found under 
7610-7615 prior to May 22, 1995.  38 C.F.R. § 4.116 (1994); 
38 C.F.R. § 4.20.  

Under those codes, a severe salpingitis or oophoritis 
disability would be rated as 30 percent disabling prior to 
May 22, 1995.  (The Board notes that the other gynecological 
codes (DC 7617-7627) contemplate either removal of the 
ovaries or uterus (DC 7617-7619), atrophy of, prolapse of, or 
displacement of the ovaries or uterus (DC 7620-7622), 
surgical complications of pregnancy (DC 7623), fistulas (DC 
7624-25), removal of mammary glands (7626), or malignant new 
growths (DC 7627) requiring surgical or other therapeutic 
procedure, such as chemotherapy, and that they are not 
applicable in the instant case).  38 C.F.R. § 4.116 (1994).

Currently, under Diagnostic Code 7629, a 10 percent rating is 
warranted for pelvic pain or heavy or irregular bleeding 
requiring continuous treatment to be controlled.  The next 
highest rating, a 30 percent rating, requires evidence of 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.  A 50 percent rating is assigned when there are 
lesions involving bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116 
(2002).  

A longitudinal review of the claims file shows that the 
veteran had consistent symptomatology associated with her 
endometriosis disability from service to her hysterectomy 
treatment.  

The Board determines that after a review of the criteria and 
the evidence, that the new codes appear more favorable to the 
veteran, in that they contemplate a 50 percent rating for her 
endometriosis condition.  Thus, they will be applied to the 
veteran's current condition as of the effective date of the 
change.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  Also, as a 
greater than 50 percent evaluation is not shown by the 
evidence of record or under the diagnostic criteria prior to 
May 22, 1995, the Board concludes that a greater evaluation 
than the RO assigned is not warranted under the old set of 
regulations in this case.  

Although the veteran also has some bladder symptoms that are 
evaluated under a different diagnostic code for her service-
connected residuals of bladder surgery, the Board determines 
that her separate symptomatology of premenstrual diarrhea and 
severe pelvic pain with heavy and irregular bleeding not 
controlled by treatment also provide a separate basis for the 
assignment of a 50 percent evaluation for her service-
connected endometriosis disability, to include the post-
operative residuals of a total hysterectomy and bilateral 
salpingo-oophorectomy treatment resulting from endometriosis 
(previously evaluated as PID) under Diagnostic Code 7629, 
see 38 C.F.R. § 4.14, for the appropriate time periods 
applicable under 38 C.F.R.§ 4.116 DC 7629 (2002).  

Next, the Board notes that the veteran's medication therapy 
was unsuccessful, and that she was treated with a total 
hysterectomy and bilateral salpingo-oophorectomy in June 
1999, residuals of which are evaluated at Diagnostic Code 
7617.  

The old criteria found at Diagnostic Code 7617 provided that 
removal of the uterus and both ovaries would be evaluated as 
100 percent disabling for six months after surgery, and 
thereafter, as 50 percent disabling.  38 C.F.R. § 4.116, DC 
7617 (1994).  

Currently, under Diagnostic Code 7617, removal of the uterus 
and both ovaries will be evaluated as 100 percent disabling 
for three months after surgery, and thereafter, as 50 percent 
disabling.  38 C.F.R. § 4.116, DC 7617 (2002).  

The record reveals that a 100 percent evaluation was assigned 
under Diagnostic Code 7617 from June 16, 1999; and a 50 
percent evaluation was again assigned effective October 1, 
1999, or for a 3 month period.  

Thus, because the old criteria are more favorable to the 
veteran, the Board determines that the 100 percent evaluation 
should have been assigned under Diagnostic Code 7617 for the 
6 month timeframe provided at 38 C.F.R. § 4.116 (1994), 
instead of the 3 month period provided for by the new 
criteria.  38 C.F.R. § 4.116 (2002).  



However, as a greater rating is not shown under either set of 
criteria prior to, or subsequent to, the effective dates 
(i.e. June 1999 -January 1, 2000) applicable to the veteran's 
total hysterectomy and bilateral salpingo-oophorectomy rating 
under DC 7617, the Board also concludes that a greater 
current rating is not warranted.  

Although the Schedule provides that an extraschedular 
evaluation will be assigned in cases where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected disability, 
38 C.F.R. § 3.321(b)(1), the Board notes that the RO found no 
factors that would warrant referral, and the Board agrees.  


ORDER

The appeal for service connection for a claimed disorder of 
the right leg is dismissed.

The appeal for service connection for a claimed disorder of 
the left leg is dismissed.

The appeal for service connection for claimed chronic fatigue 
syndrome is dismissed.

A 50 percent initial rating is granted for the service-
connected migraine headaches, subject to the laws and 
regulations governing the disbursement of monetary benefits.  

The claim for a rating higher than 40 percent for the 
service-connected residuals of bladder surgery is denied.



A 100 percent rating is granted, for a period of 6 months 
from the June 16, 1999 date of the veteran's total 
hysterectomy and bilateral salpingo-oophorectomy, 
under 38 C.F.R. § 4.116, Diagnostic Code 7617 (1994) (for the 
service-connected endometriosis, to include the residuals of 
hysterectomy treatment (previously characterized as pelvic 
inflammatory disease (PID), subject to the laws and 
regulations governing the disbursement of monetary benefits.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

